The petitioner, Martha Black, filed in this court on the 4th day of March, 1922, her petition, praying that a writ of habeas corpus issue for the purpose of admitting her to bail from the custody of J.W. Green, sheriff of Rogers county, Okla., in whose custody she is by order of a commitment of an examining magistrate of said county on the charge of having murdered one Ed Ardinger. *Page 70 
Petitioner avers that she is not guilty of the crime of murder as charged, and that the proof of her guilt of the crime of murder is not evident nor the presumption thereof great, all of which appears from the transcript of the evidence taken at the preliminary examination, a true, correct, and certified copy of which is attached to the petition. As a further ground for relief, petitioner avers that she is a frail, weak, and very nervous woman; that the court fund of Rogers county is virtually exhausted at this time; that no funds are available, nor will any be available, until after the 1st day of July, 1922, for the purpose of impaneling a trial jury in the district court of said county; and that the first opportunity that can be afforded the petitioner for a trial will be the 1st of September, 1922.
As a return to the writ J.W. Green, sheriff of Rogers county, states that the petitioner was placed in his custody on the 23d day of February, 1922, on a commitment issued out of the justice of the peace court of J.E. Long of said Rogers county after a preliminary examination before said justice wherein the petitioner was charged with the murder of one Ed Ardinger, and a copy of the commitment is attached to the return.
The cause was submitted on the 6th day of March, 1922, at which time both counsel for the petitioner and for the respondent appeared and presented able arguments on the facts, and in addition thereto the court heard statements of counsel concerning the condition of the court fund of Rogers county and the likelihood of affording this petitioner an early trial. The county attorney stated that the court fund was practically exhausted, and that the petitioner could not be afforded a jury trial prior to the beginning of the next fiscal year, July 1, 1922. *Page 71 
Considering the evidence before us and the admitted fact that petitioner cannot be accorded a trial in Rogers county prior to July 1, 1922, also the further statements that the jail of said county is not constructed in a manner to seclude the female from the male prisoners in said jail, and that petitioner is a delicate woman, the conclusion is reached that under the circumstances she is entitled to be admitted to bail on the charge; and for reasons stated writ is allowed and bail fixed in the sum of $25,000, conditioned according to law for her appearance to answer said charge in the district court of Rogers county, to be approved by the court clerk of Rogers county, and upon the execution of said appearance bond and notification thereof by the court clerk the sheriff shall discharge the petitioner, Martha Black, from his custody on said charge.